1    JAY S. ROTHMAN (SBN 49739)
     JEFF D. NEIDERMAN (SBN 203818)
2    JAY S. ROTHMAN & ASSOCIATES
     21900 Burbank Boulevard, Suite 210                JS-6
3    Woodland Hills, California 91367
     Telephone: (818) 986-7870
4    Facsimile: (818) 990-3019
     jneiderman@jayrothmanlaw.com
5
     Attorneys for Plaintiff REBECCA
6    STRASSENBURG
7
8                     UNITED STATES DISTRICT COURT
9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   REBECCA STRASSENBURG, an              Case No. 8:19-CV-00989-JVS-AS
     individual,
12                                         ORDER GRANTING STIPULATION
                     Plaintiff,            TO VOLUNTARILY DISMISS
13                                         ACTION PURSUANT TO F.R.C.P.
     vs.                                   41(a)(1)(A)(ii)
14
     EUREST SERVICES, INC., a              District Judge: Hon. James V. Selna
15
     Delaware corporation; and DOES 1      Magistrate Judge: Judge Alka Sagar
16   through 50, inclusive,                Trial:    9/15/2020
17
                     Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                          1
               ORDER GRANTING STIPULATION TO VOLUNTARILY DISMISS ACTION
1                                       ORDER
2          The stipulation to dismiss this action in its entirety with prejudice and
3    with each party to bear her or its own attorneys’ fees and costs pursuant to Rule
4    41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure is hereby GRANTED.
5    IT IS SO ORDERED.
6
7    Dated: 4/8/20                           ___________________________
                                              Hon. James V. Selna
8                                             United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                ORDER GRANTING STIPULATION TO VOLUNTARILY DISMISS ACTION
